 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSE LUIS MUNGUIA,                                 Case No. 1:18-cv-00742-NONE-JDP
12                       Petitioner,                     ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS TO DISMISS THE
13            v.                                         PETITION
14    JIM ROBERTSON,                                     (Doc. No. 12)
15                       Respondent.
16

17

18          Petitioner Jose Luis Munguia, a state prisoner proceeding without counsel, seeks a writ of

19   habeas corpus under 28 U.S.C. § 2254. (Doc. No. 1.) Petitioner’s sole claim in his habeas

20   petition is that the state trial court erred when it reopened voir dire after the prosecutor apparently

21   confused the names of two potential jurors and mistakenly exercised a peremptory challenge to

22   strike the wrong one (Doc. No. 1 at 4). See People v. Munguia, No. F069834, 2017 WL 360607,

23   at *1 (Cal. Ct. App. Jan. 25, 2017). Before the jury was sworn in, the prosecution requested an

24   opportunity to address the mistake. Id. The trial court held a hearing on that request before

25   granting it and allowing the prosecution to reopen voir dire and to exercise an additional

26   peremptory challenge. Id. at *2. On direct appeal, the state appellate court found that the trial

27   court did not abuse its discretion under California law in allowing the prosecution to reopen jury

28
                                                         1
 1   selection. Id. at *3–4. The state appellate court also held that, even if the trial court erred in

 2   granting the prosecution’s request to reopen voir dire, petitioner was not prejudiced and therefore

 3   “the alleged error was harmless.” Id. at *5. In addition, the state court concluded that the alleged

 4   error did not implicate federal rights because, apart from Batson v. Kentucky, 476 U.S. 79 (1986),

 5   “errors related to the use of peremptory challenges before a jury is sworn do not implicate a

 6   defendant’s federal constitutional rights.” Munguia, 2017 WL 360607, at *4.

 7          This matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C.

 8   § 636(b)(1)(B) and Local Rule 302. On April 30, 2019, the assigned magistrate judge ordered

 9   petitioner to show cause as to why his petition should not be dismissed for failure to state a

10   cognizable claim to federal habeas relief and as untimely under the applicable statute of

11   limitations. (Doc. No. 7.) On May 31, 2019, petitioner filed a response arguing why he believed

12   he had stated a cognizable claim, but failed to address the issue of the timeliness of his federal

13   habeas application. (Doc. No. 8.) On February 6, 2020, the assigned magistrate judge issued

14   findings and recommendations recommending that the pending petition be dismissed for failure to

15   state a cognizable claim and as time–barred.1 (Doc. No. 12.) The findings and recommendations

16   also recommended that a certificate of appealability not be issued. (Id.) The findings and

17   recommendations were served on petitioner and contained notice that objections thereto were due

18   within 14 days of service. (Id.) Petitioner did not file any objections to the pending findings and

19   recommendations and the time to do so has passed.

20          The findings and recommendations correctly concluded that petitioner failed to state a

21   cognizable claim for federal habeas relief. Petitioner does not explain how the trial court’s

22   alleged error violated his constitutional rights under any clearly established federal law. See §

23   2254(d); Murray v. Schriro, 882 F.3d 778, 801 (9th Cir. 2018). Petitioner’s sole citation to

24   federal law is to a Supreme Court decision that declined to apply the harmless-error standard to a

25   coerced confession. (Doc. No. 8 at 2–3) (citing Ariz. v. Fulminante, 499 U.S. 279 (1991).)

26
     1
27      In the same document as the findings and recommendations, the magistrate judge also issued an
     order denying petitioner’s request to appoint counsel. That order denying the request for counsel
28   is not addressed here.
                                                       2
 1   Petitioner has not explained how the cited authority relates to the claim he has presented.

 2   Moreover, the court is unaware of any Supreme Court decision that supports petitioner’s claim to

 3   federal habeas relief. See Lancaster v. Holland, No. CV 15-5496-KES, 2016 WL 1449534, at

 4   *11 (C.D. Cal. Apr. 12, 2016) (dismissing a Sixth Amendment claim after the trial court

 5   “unswore” the jury which resulted in one juror being replaced, noting: “[t]he Sixth Amendment

 6   does not guarantee Petitioner a right to a particular tribunal. It guarantees him an impartial one.

 7   Petitioner does not contend that any juror was biased, and he cannot contend that he did not

 8   receive a jury trial.”); id. (explaining that petitioner was not placed in double jeopardy in violation

 9   of the Fifth Amendment).

10          Petitioner also claims without avail that “the reopening of peremptory challenges changed

11   the makeup of the jury, affecting the framework within which the trial proceeded.” (Doc. No. 1 at

12   4.) As the state appellate court explained, petitioner’s claim of “structural error” is not applicable

13   in this case: “Errors of this kind include denial of counsel of choice, denial of self-representation,

14   denial of a public trial, and failure to convey to a jury that guilt must be proved beyond a

15   reasonable doubt.” Munguia, 2017 WL 360607, at *4 (quoting United States v. Davila, 569 U.S.

16   597, 611 (2013)). Only “a very limited class of errors” can constitute structural error. Davila,

17   569 U.S. at 611; see Brecht v. Abrahamson, 507 U.S. 619, 629 (1993) (explaining that structural

18   errors are “structural defects in the constitution of the trial mechanism”) (citation omitted). The

19   court is unaware of any Supreme Court authority supporting petitioner’s argument in this regard

20   and petitioner has pointed to none. See Lancaster, 2016 WL 1449534, at *11 (declining to

21   “decide whether the alleged constitutional error was structural or not, because as explained above,

22   there was no constitutional error”). Accordingly, petitioner has failed to state a cognizable claim

23   for federal habeas relief.

24          Even if petitioner had stated a cognizable claim, the trial court’s alleged error was

25   harmless. See Brecht, 507 U.S. at 638. Here, the court does not entertain “grave doubt” as to the

26   outcome of petitioner’s conviction. See O’Neal v. McAninch, 513 U.S. 432, 436 (1995).

27   Petitioner has made no attempt to explain how the reopening of voir dire affected the outcome of

28   the trial of his case. (See Doc. No. 1.) Therefore, dismissal of the pending petition is appropriate.
                                                        3
 1           Additionally, the findings and recommendations correctly concluded that petitioner’s

 2   claim was barred by the statute of limitations. Petitioner’s conviction became final on April 19,

 3   2017 when the California Supreme Court denied review of his direct appeal. (Doc. No. 1 at 3.)

 4   The instant petition was not filed until May 31, 2018. (Id.) Accordingly, the petition was filed

 5   outside the one-year statute of limitations period under the Antiterrorism and Effective Death

 6   Penalty Act. See 28 U.S.C. § 2244(d). Petitioner does not argue that the statute of limitations

 7   began to run on a date later than the date on which his conviction became final, see

 8   § 224(d)(1)(B)–(D), or that the statute of limitations should be equitably tolled in his case.

 9   Indeed, petitioner failed to respond to the order to show cause issued by the magistrate judge with

10   respect to the statute of limitations issue. (See Doc. No. 8.) Therefore, the pending petition is

11   time barred.

12           Finally, the findings and recommendations correctly recommend that a certificate of

13   appealability not issue because petitioner failed to make “a substantial showing of the denial of a

14   constitutional right.” 28 U.S.C. § 2253(c)(2). Petitioner has not shown that “jurists of reason

15   could disagree with the district court’s resolution of his constitutional claims or that jurists could

16   conclude the issues presented are adequate to deserve encouragement to proceed further.” Miller-

17   El v. Cockrell, 537 U.S. 322, 327 (2003). The court accordingly declines to issue a certificate of

18   appealability.

19           In accordance with the provisions of § 636 (b)(1)(B) and Local Rule 304, this court has

20   conducted a de novo review of this case. Having carefully reviewed the entire file, the court finds

21   the findings and recommendations to be supported by the record and proper analysis.

22           Accordingly:

23           1.       The findings and recommendations issued on February 6, 2020 (Doc. No. 12) are

24                    adopted;

25           2.       The petition for writ of habeas corpus (Doc. No. 1) is dismissed;

26   /////
27   /////
28   /////
                                                         4
 1        3.    The court declines to issue a certificate of appealability; and

 2        4.    The Clerk of Court is directed to assign a district judge to this case for the

 3              purposes of closure and to close this case.

 4   IT IS SO ORDERED.
 5
       Dated:   April 2, 2020
 6                                                  UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    5
